Contracts; breach; erroneous estimate; implied contract to furnish adequate warehouse facility; delays in furnishing materials; damages; total cost theory. — Plaintiff contracted to furnish segregation,' identification, inventory, location and data processing services for materials contained in the supply allowance of the aircraft carrier U.S.S. Forrestal. Performance of the inventory contract, originally scheduled to take 39 days required 46 days, a delay plaintiff says was attributable to a series of contractual breaches by *838defendant. On May 6, 1977, Trial Judge Lloyd Fletcher filed a recommended opinion (reported in full at 23 CCF para. 81,298), concluding that the inaccuracies, misrepresentations, inadequacies and delays imposed upon plaintiff by defendant unreasonably impeded and delayed plaintiffs contractual performance, and that plaintiff was entitled to recover $17,515.17. The case came before the court on a stipulation of the parties filed July 22, 1977, whereby plaintiff agreed to accept the sum of $16,000 in full settlement of all claims set forth in the petition and defendant consented to the entry of judgment in that amount. On July 28, 1977 the court entered judgment for plaintiff for $16,000.